DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/4/2022 has been entered.

Information Disclosure Statement

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
 
Response to Amendment

Acknowledgment is made that claims 2-21 are pending in the instant application.  Claim 1 has been canceled.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan (US 2017/0091780) in view of Lu et al. (US 2018/0332167), hereinafter Lu further in view of Koukoumidis (US 2018/0287968), hereinafter Koukoumidis.

As for claim 2, Kannan teaches a system (Fig. 2), comprising:
a data store storing interaction data corresponding to client-side input to a chat session (paragraphs [0029]-[0030] describes a memory that store a customer interactions which include chat entries/transcripts);
a communications server in communication with a client device (paragraph [0033] describes an apparatus whose functionalities may be embodied as a client within devices), wherein the communication server facilitates a chat session between the client device and a content provider (paragraph [0035] describes the apparatus is configured to receive a query related to an enterprise provided by a customer, the query is a verbal query), and performs operations including
receiving, from a user of the client device, spoken input that was submitted through a microphone of a personal digital assistant (paragraph [0035] describes the apparatus receives from a customer a verbal query related to an enterprise);
obtaining search results using the spoken input (paragraph [0049] describes the apparatus provides the enterprise responses to a customer device);
wherein an option to initiate a chat session is provided through a digital assistant (paragraph [0050] describes the provisioning of the enterprise response includes provisioning of an answer to the query using a non-enterprise related interaction channel; paragraphs [0053] and [0062] describe the interaction may be transitioned from a virtual assistance (VA) to an interactive voice response (IVR)).
Kannan fails to teach 
determining, based on analysis of a web resource provided by a third party content provider, that the third party content provider corresponding to one of search results provides live interactive assistance by way of a chat function through a chat user interface by detecting that the web resource includes a user interface element that initiates connection to a live chat system provided by the third party content provider;
providing, to the user through the personal digital assistant, an option to initiate a chat session using the chat function provided by the third party content provider when the search results are delivered to the user without requiring the user to first request the web resource:
receiving, through the personal digital assistant, an affirmation that the user has requested the initiation of the chat session; and
initiating, by the communications server and without redirecting the user to the web resource provided by the third party content provider, a chat session between the user and an agent of the content provider.
However, it is well known in the art, to determine from search results a launchable chat bot, as evidenced by Lu.
Lu discloses 
providing, to a user, an option to initiate a chat session using a chat function provided by a third party content provider when search results are delivered to the user without requiring the user to first request a web resource (Fig. 3; paragraphs [0021]-[0022] describe a rich result supplements normal web search results by identifying and providing an interface to a particular chat bot, the search engine or the XAP service receives an indication to launch a chat bot after a chat button is selected);
receiving, through a personal digital assistant, an affirmation that the user has requested the initiation of the chat session (paragraph [0022] describes the rich result provides search results which include a button when selected will launch a chat interface within the search engine results page); and
initiating, by a communications server and without redirecting the user to the web resource provided by the third party content provider, a chat session between the user and an agent of the content provider (paragraph [0022] describes the rich result provides search results which include a button when selected will launch a chat interface within the search engine results page without navigating the user away from the search engine results page).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lu for providing information of a chat bot within search results. The teachings of Lu, when implemented in the Kannan system, will allow one of ordinary skill in the art to initiate a communication session between a user and a third party provider. One of ordinary skill in the art would be motivated to utilize the teachings of Lu in the Kannan system in order to enhance a user’s search experience.
The combined system of Kannan and Lu fails to teach
determining, by a communications server and based on analysis of a web resource provided by a third party content provider, that a third party content provider corresponding to one of search results provides live interactive assistance by way of a chat function through a chat user interface by detecting that the web resource includes a user interface element that initiates connection to a live chat system provided by the third party content provider.
However, it is well known in the art, to identify search results that have associated bots, as evidenced by Koukoumidis.
Koukoumidis discloses
determining, by a communications server and based on analysis of a web resource provided by a third party content provider, that a third party content provider corresponding to one of search results provides live interactive assistance by way of a chat function through a chat user interface by detecting that the web resource includes a user interface element that initiates connection to a live chat system provided by the third party content provider (paragraph [0039] describes search results provided by providers; paragraphs [0059]-[0061] describe a system identifies search results that have associated bots that are implemented by provider, the search results have indicator that allows a user to ascertain that the result has an associated bot and by activating the indicator, the system opens an area, window that reveals the bot interface to the user).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Koukoumidis for identifying associated chat bots within search results. The teachings of Koukoumidis, when implemented in the Kannan and Lu system, will allow one of ordinary skill in the art to initiate a communication session with a chat bot. One of ordinary skill in the art would be motivated to utilize the teachings of Koukoumidis in the Kannan and Lu system in order to discovering chat bots that a user can interact to fulfill their search for a specific topic.

As for claim 9, Kannan teaches a system, comprising: 
a data store storing interaction data corresponding to client-side input to a chat session (paragraphs [0029]-[0030] describes a memory that store a customer interactions which include chat entries/transcripts); 
a communications server in communication with a client device  (paragraph [0033] describes an apparatus whose functionalities may be embodied as a client within devices), wherein the communications server facilitates a chat session between the client device and a content provider, and performs operations including (paragraph [0035] describes the apparatus is configured to receive a query related to an enterprise provided by a customer, the query is a verbal query): 
wherein an option to initiate a chat session is provided through a digital assistant (paragraph [0050] describes the provisioning of the enterprise response includes provisioning of an answer to the query using a non-enterprise related interaction channel; paragraphs [0053] and [0062] describe the interaction may be transitioned from a virtual assistance (VA) to an interactive voice response (IVR)).
Kannan fails to teach 
determining, based on analysis of a web resource provided by a third party content provider, that the third party content provider corresponding to one of search results provides live interactive assistance by way of a chat function through a chat user interface by detecting that the web resource includes a user interface element that initiates connection to a live chat system provided by the third party content provider;
providing, to the user through the personal digital assistant, an option to initiate a chat session using the chat function provided by the third party content provider when the search results are delivered to the user without requiring the user to first request the web resource:
receiving, through the personal digital assistant, an affirmation that the user has requested the initiation of the chat session; and
initiating, by the communications server and without redirecting the user to the web resource provided by the third party content provider, a chat session between the user and an agent of the content provider.
However, it is well known in the art, to determine from search results a launchable chat bot, as evidenced by Lu.
Lu discloses
providing, to a user, an option to initiate a chat session using the chat function provided by a third party content provider when search results are delivered to the user without requiring the user to first request web resource (Fig. 3; paragraphs [0021]-[0022] describe a rich result supplements normal web search results by identifying and providing an interface to a particular chat bot, the search engine or the XAP service receives an indication to launch a chat bot after a chat button is selected);
receiving, through a personal digital assistant, an affirmation that the user has requested the initiation of the chat session (paragraph [0022] describes the rich result provides search results which include a button when selected will launch a chat interface within the search engine results page); and
initiating, by a communications server and without redirecting the user to the web resource provided by the third party content provider, a chat session between the user and an agent of the content provider (paragraph [0022] describes the rich result provides search results which include a button when selected will launch a chat interface within the search engine results page without navigating the user away from the search engine results page).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lu for providing information of a chat bot within search results. The teachings of Lu, when implemented in the Kannan system, will allow one of ordinary skill in the art to initiate a communication session between a user and a third party provider. One of ordinary skill in the art would be motivated to utilize the teachings of Lu in the Kannan system in order to enhance a user’s search experience.
The combined system of Kannan and Lu fails to teach
determining, by a communications server and based on analysis of a web resource provided by a third party content provider, that a third party content provider corresponding to one of search results provides live interactive assistance by way of a chat function through a chat user interface by detecting that the web resource includes a user interface element that initiates connection to a live chat system provided by the third party content provider.
However, it is well known in the art, to identify search results that have associated bots, as evidenced by Koukoumidis.
Koukoumidis discloses
determining, by a communications server and based on analysis of a web resource provided by a third party content provider, that a third party content provider corresponding to one of search results provides live interactive assistance by way of a chat function through a chat user interface by detecting that the web resource includes a user interface element that initiates connection to a live chat system provided by the third party content provider (paragraph [0039] describes search results provided by providers; paragraphs [0059]-[0061] describe a system identifies search results that have associated bots that are implemented by provider, the search results have indicator that allows a user to ascertain that the result has an associated bot and by activating the indicator, the system opens an area, window that reveals the bot interface to the user).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Koukoumidis for identifying associated chat bots within search results. The teachings of Koukoumidis, when implemented in the Kannan and Lu system, will allow one of ordinary skill in the art to initiate a communication session with a chat bot. One of ordinary skill in the art would be motivated to utilize the teachings of Koukoumidis in the Kannan and Lu system in order to discovering chat bots that a user can interact to fulfill their search for a specific topic.

As for claim 16, the claim lists all the same elements of claim 9, but in a non-transitory computer readable medium storing instructions that when executed by one or more computing devices (Kannan: paragraph [0024] describes a non-volatile memory devices that store machine executable instructions executed by a processor), cause the one or more computing devices to perform operations to carry out the steps of rather than system form.  Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 16.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan (US 2017/0091780) in view of Lu (US 2018/0332167) and Koukoumidis (US 2018/0287968) further in view of in view Weisberg (US 2008/0288349).

As for claim 3, the combined system of Kannan, Lu and Koukoumidis teaches all the limitations set forth above except providing an option to initiate a chat session comprises providing, through a personal digital assistant, an audible inquiry asking whether a user would like to connect to, or chat with, an agent that can provide the user with more information from a content provider; and receiving an affirmation that the user has requested the initiation of the chat session comprises receiving, through the personal digital assistant, a vocal response to the audible inquiry.
However, it is well known in the art, to provide a cue to a user to continue a chat session, as evidenced by Weisberg.
Weisberg discloses providing an option to initiate a chat session comprises providing, through a personal digital assistant, an audible inquiry asking whether a user would like to connect to, or chat with, an agent that can provide the user with more information from a content provider (paragraph [0037] describes a chat service is provided to a user an initial automated chat greeting to connect to a chat agent); and receiving an affirmation that the user has requested the initiation of the chat session comprises receiving, through the personal digital assistant, a vocal response to the audible inquiry (paragraph [0037] describes the visitor responds to the initiate chat communication from the chat service).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Weinsberg for offering a cue to a user to initiate a chat session. The teachings of Weinsberg, when implemented in the Kannan, Lu and Koukoumidis system, will allow one of ordinary skill in the art to start a communication session between a user and a live agent. One of ordinary skill in the art would be motivated to utilize the teachings of Weinsberg in the Kannan, Lu and Koukoumidis system in order to facilitate interactions between a user and a chat agent which helps provide effective assistance that save the user’s time of browsing/searching for services.

As for claim 10 , the combined system of Kannan, Lu and Koukoumidis teaches all the limitations set forth above except providing an option to initiate a chat session comprises providing, through a personal digital assistant, an audible inquiry asking whether a user would like to connect to, or chat with, an agent that can provide the user with more information from a content provider; and receiving an affirmation that the user has requested the initiation of the chat session comprises receiving, through the personal digital assistant, a vocal response to the audible inquiry.
However, it is well known in the art, to provide a cue to a user to continue a chat session, as evidenced by Weisberg.
Weisberg discloses providing an option to initiate a chat session comprises providing, through a personal digital assistant, an audible inquiry asking whether a user would like to connect to, or chat with, an agent that can provide the user with more information from a content provider (paragraph [0037] describes a chat service is provided to a user an initial automated chat greeting to connect to a chat agent); and receiving an affirmation that the user has requested the initiation of the chat session comprises receiving, through the personal digital assistant, a vocal response to the audible inquiry (paragraph [0037] describes the visitor responds to the initiate chat communication from the chat service).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Weinsberg for offering a cue to a user to initiate a chat session. The teachings of Weinsberg, when implemented in the Kannan, Lu and Koukoumidis system, will allow one of ordinary skill in the art to start a communication session between a user and a live agent. One of ordinary skill in the art would be motivated to utilize the teachings of Weinsberg in the Kannan, Lu and Koukoumidis system in order to facilitate interactions between a user and a chat agent which helps provide effective assistance that save the user’s time of browsing/searching for services.

As for claim 17, the claim lists all the same elements of claim 10, but in a non-transitory computer readable medium storing instructions that when executed by one or more computing devices (Kannan: paragraph [0024] describes a non-volatile memory devices that store machine executable instructions executed by a processor), cause the one or more computing devices to perform operations to carry out the steps of rather than system form.  Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 17.

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kannan (US 2017/0091780) and Lu (US 2018/0332167) in view of Koukoumidis (US 2018/0287968) and Weisberg (US 2008/0288349) further in view of Minert (US 2013/0129072).

As for claim 4, the combined system of Kannan, Lu, Koukoumidis and Weisberg teaches wherein: the personal digital assistant is implemented across two or more different devices including a first device that does not include a display and a second device that does include a display (Kannan: paragraph [0020] describes a user device which a user can type or speak an inquiry to a linked VA; paragraph [0031] describes an apparatus includes a device-based virtual assistant application i.e. VAs);
providing an option to initiate a chat session comprises providing an audible inquiry asking whether the user would like to connect to, or chat with, an agent that can provide the user with more information from the content provider (Weisberg: paragraph [0037] describes user is provided with an initial automated chat greeting to connect to a chat agent); and
receiving an affirmation that the user has requested the initiation of the chat session comprises receiving a vocal response to the audible inquiry (Weisberg: paragraph [0037] describes a user responds to an initial chat communication and is connected to a human chat agent).
The combined system of Kannan, Lu, Koukoumidis and Weisberg fails to teach wherein providing an audible inquiry is through a first device; and
wherein receiving a vocal response  to the audible inquiry is through a second device.
However, it is well known in the art, to start a conversation in a first type of device  and resume the conversation in a second type of device, as evidenced by Minert.
Minert discloses wherein providing an audible inquiry is through a first device (paragraph [0076] describes a user exchange conversation with an agent via a telephone); and
wherein receiving a vocal response is through a second device (paragraph [0076] describes the user switches to videoconference via the user desktop computer).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Minert for switching to different devices during a communication session. The teachings of Minert, when implemented in the Kannan, Lu , Koukoumidis and Weisberg system, will allow one of ordinary skill in the art to continue a communication session between a user and an agent. One of ordinary skill in the art would be motivated to utilize the teachings of Minert in the Kannan, Lu, Koukoumidis and Weisberg system in order to speed up or slow down the progress of a communication session according to the type of device and the media being used during a communication session (Minert: paragraph [0036]).

As for claims 5, the combined system of Kannan, Lu, Koukoumidis, Weisberg and Minert teaches wherein:
the personal digital assistant is implemented across two or more different devices including a first device that does not include a display and a second device that does include a display (Kannan: paragraph [0020] describes a user device which a user can type or speak an inquiry to a linked VA; paragraph [0031] describes an apparatus includes a device-based virtual assistant application i.e. VAs);
providing an option to initiate a chat session comprises providing, through the first device, an audible inquiry asking whether the user would like to connect to, or chat with, an agent that can provide the user with more information from the content provider (Weisberg: paragraph [0037] describes user is provided with an initial automated chat greeting to connect to a chat agent; Minert: paragraph [0076] describes a user speaks with an agent via a telephone); and
receiving an affirmation that the user has requested the initiation of the chat session comprises receiving, through the second device, interaction with a chat widget presented on the display of the second device (Weisberg: paragraph [0037] describes a user responds to an initial chat communication and is connected to a human chat agent; Minert: paragraph [0076] describes a desktop computer).

As for claim 11, the combined system of Kannan, Lu, Koukoumidis, Weisberg and Minert teaches wherein:
the personal digital assistant is implemented across two or more different devices including a first device that does not include a display and a second device that does include a display (Kannan: paragraph [0020] describes a user device which a user can type or speak an inquiry to a linked VA; paragraph [0031] describes an apparatus includes a device-based virtual assistant application i.e. VAs);
providing an option to initiate a chat session comprises providing, through the first device, an audible inquiry asking whether the user would like to connect to, or chat with, an agent that can provide the user with more information from the content provider (Weisberg: paragraph [0037] describes user is provided with an initial automated chat greeting to connect to a chat agent; Minert: paragraph [0076] describes a user speaks with an agent via a telephone); and
receiving an affirmation that the user has requested the initiation of the chat session comprises receiving, through the second device, interaction with a chat widget presented on the display of the second device (Weisberg: paragraph [0037] describes a user responds to an initial chat communication and is connected to a human chat agent; Minert: paragraph [0076] describes a desktop computer).

As for claim 12, the combined system of Kannan, Lu, Koukoumidis and Weisberg teaches wherein: the personal digital assistant is implemented across two or more different devices including a first device that does not include a display and a second device that does include a display (Kannan: paragraph [0020] describes a user device which a user can type or speak an inquiry to a linked VA; paragraph [0031] describes an apparatus includes a device-based virtual assistant application i.e. VAs);
providing an option to initiate a chat session comprises providing an audible inquiry asking whether the user would like to connect to, or chat with, an agent that can provide the user with more information from the content provider (Weisberg: paragraph [0037] describes user is provided with an initial automated chat greeting to connect to a chat agent); and
receiving an affirmation that the user has requested the initiation of the chat session comprises receiving a vocal response to the audible inquiry (Weisberg: paragraph [0037] describes a user responds to an initial chat communication and is connected to a human chat agent).
The combined system of Kannan, Lu, Koukoumidis and Weisberg fails to teach wherein providing an audible inquiry is through a first device; and
wherein receiving a vocal response  to the audible inquiry is through a second device.
However, it is well known in the art, to start a conversation in a first type of device  and resume the conversation in a second type of device, as evidenced by Minert.
Minert discloses wherein providing an audible inquiry is through a first device (paragraph [0076] describes a user exchange conversation with an agent via a telephone); and
wherein receiving a vocal response is through a second device (paragraph [0076] describes the user switches to videoconference via the user desktop computer).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Minert for switching to different devices during a communication session. The teachings of Minert, when implemented in the Kannan, Lu , Koukoumidis and Weisberg system, will allow one of ordinary skill in the art to continue a communication session between a user and an agent. One of ordinary skill in the art would be motivated to utilize the teachings of Minert in the Kannan, Lu, Koukoumidis and Weisberg system in order to speed up or slow down the progress of a communication session according to the type of device and the media being used during a communication session (Minert: paragraph [0036]).

As for claims 18 and 19, the claims list all the same elements of claims 11 and 12, respectively, but in a non-transitory computer readable medium storing instructions that when executed by one or more computing devices (Kannan: paragraph [0024] describes a non-volatile memory devices that store machine executable instructions executed by a processor), cause the one or more computing devices to perform operations to carry out the steps of rather than system form.  Therefore, the supporting rationale of the rejection to claims 11 and 12 apply equally as well to claims 18 and 19, respectively.

Claims 7, 8, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kannan (US 2017/0091780) in view of Lu (US 2018/0332167) further in view of Koukoumidis (US 2018/0287968) further in view of Minert (US 2013/0129072).

As for claim 7, the combined system of Kannan, Lu and Koukoumidis teaches wherein a first party is the user and the second party is the agent (Kannan: paragraph [0055]-[0056] describe a customer’s interaction with a chat agent).
maintaining information of the chat session, including logging communications between the user and the agent during the chat session (Kannan: paragraphs [0029]-[0030] describe a customer’s interaction data includes queries entered, chat entries, speech recordings/transcript, chat transcript which are stored in a memory);
The combined system of Kannan, Lu and Koukoumidis fails to teach wherein information of a chat session is a state of a chat session; and
determining that a chat session ended prior to completion of interaction between an agent and a user;
initiating a subsequent conversation chat session with a subsequent agent of the content provider; and
providing, to the subsequent agent, the state of the chat session, including at least a portion of the logged communications between the user and the agent.
However, it is well known in the art, to resume an interrupted conversation with another agent, as evidenced by Minert.
Minert discloses wherein information of a chat session is a state of a chat session (paragraph [0084] describes details information of a previous conversion that an agent takes over, is provided to the agent); and
determining that a chat session ended prior to completion of interaction between an agent and a user (paragraph [0084] describes a break in communication due to a power outage or a dead battery of a user device);
initiating a subsequent conversation chat session with a subsequent agent of the content provider (paragraph [0084] describes the user resumes communication session with another agent); and
providing, to the subsequent agent, the state of the chat session, including at least a portion of the logged communications between the user and the agent (paragraph [0084] describes the second agent receives details of the communication between the user and the first agent).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Minert for handing over a communication session to another agent. The teachings of Minert, when implemented in the Kannan, Lu and Koukoumidis system, will allow one of ordinary skill in the art to continue a communication session between a user and another agent. One of ordinary skill in the art would be motivated to utilize the teachings of Minert in the Kannan, Lu and Koukoumidis system in order to ensure that a user communication session is preserved and handled by another agent to prevent the user from restarting a communication session.

As for claim 8, the combined system of Kannan, Lu, Koukoumidis and Minert teaches all the limitations set forth above except wherein determining that a chat session ended prior to completion of interaction between an agent and a user comprises determining a lack of activity through a chat function for at least a predetermined period of time.
However, it is well known in the art, to detect a lack of communication, as evidenced by Minert.
Minert discloses 
wherein determining that a chat session ended prior to completion of interaction between an agent and a user comprises determining a lack of activity through a chat function for at least a predetermined period of time (paragraph [0084] describes there is no communication during a break in communication).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Minert for detecting a break in a communication session. The teachings of Minert, when implemented in the Kannan, Lu and Koukoumidis system, will allow one of ordinary skill in the art to maintain a communication session between a user and another agent. One of ordinary skill in the art would be motivated to utilize the teachings of Minert in the Kannan, Lu and Koukoumidis system in order to ensure that a user communication session is preserved and handled by another agent to prevent the user from restarting a communication session.

As for claim 14, the combined system of Kannan, Lu and Koukoumidis teaches wherein a first party is the user and the second party is the agent (Kannan: paragraph [0055]-[0056] describe a customer’s interaction with a chat agent).
maintaining information of the chat session, including logging communications between the user and the agent during the chat session (Kannan: paragraphs [0029]-[0030] describe a customer’s interaction data includes queries entered, chat entries, speech recordings/transcript, chat transcript which are stored in a memory);
The combined system of Kannan, Lu and Koukoumidis fails to teach wherein information of a chat session is a state of a chat session; and
determining that a chat session ended prior to completion of interaction between an agent and a user;
initiating a subsequent conversation chat session with a subsequent agent of the content provider; and
providing, to the subsequent agent, the state of the chat session, including at least a portion of the logged communications between the user and the agent.
However, it is well known in the art, to resume an interrupted conversation with another agent, as evidenced by Minert.
Minert discloses wherein information of a chat session is a state of a chat session (paragraph [0084] describes details information of a previous conversion that an agent takes over, is provided to the agent); and
determining that a chat session ended prior to completion of interaction between an agent and a user (paragraph [0084] describes a break in communication due to a power outage or a dead battery of a user device);
initiating a subsequent conversation chat session with a subsequent agent of the content provider (paragraph [0084] describes the user resumes communication session with another agent); and
providing, to the subsequent agent, the state of the chat session, including at least a portion of the logged communications between the user and the agent (paragraph [0084] describes the second agent receives details of the communication between the user and the first agent).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Minert for handing over a communication session to another agent. The teachings of Minert, when implemented in the Kannan, Lu and Koukoumidis system, will allow one of ordinary skill in the art to continue a communication session between a user and another agent. One of ordinary skill in the art would be motivated to utilize the teachings of Minert in the Kannan, Lu and Koukoumidis system in order to ensure that a user communication session is preserved and handled by another agent to prevent the user from restarting a communication session.

As for claim 15, the combined system of Kannan, Lu, Koukoumidis and Minert teaches all the limitations set forth above except wherein determining that a chat session ended prior to completion of interaction between an agent and a user comprises determining a lack of activity through a chat function for at least a predetermined period of time.
However, it is well known in the art, to detect a lack of communication, as evidenced by Minert.
Minert discloses 
wherein determining that a chat session ended prior to completion of interaction between an agent and a user comprises determining a lack of activity through a chat function for at least a predetermined period of time (paragraph [0084] describes there is no communication during a break in communication).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Minert for detecting a break in a communication session. The teachings of Minert, when implemented in the Kannan, Lu and Koukoumidis system, will allow one of ordinary skill in the art to maintain a communication session between a user and another agent. One of ordinary skill in the art would be motivated to utilize the teachings of Minert in the Kannan, Lu and Koukoumidis system in order to ensure that a user communication session is preserved and handled by another agent to prevent the user from restarting a communication session.

As for claim 21, the claim lists all the same elements of claim 14, but in a non-transitory computer readable medium storing instructions that when executed by one or more computing devices (Kannan: paragraph [0024] describes a non-volatile memory devices that store machine executable instructions executed by a processor), cause the one or more computing devices to perform operations to carry out the steps of rather than system form.  Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to claim 21.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan (US 2017/0091780) in view of Lu (US 2018/0332167) and Koukoumidis (US 2018/0287968) further in view of Stine et al. (US 2013/0151409).

As for claim 6, the combined system of Kannan, Lu and Koukoumidis teaches all the limitations set forth above except wherein initiating a chat session comprises initiating an Internet Protocol voice telephone call with an agent.
However, it is well known in the art, to initiate a communication to an agent using an IP phone, as evidenced by Stine.
Stine discloses wherein initiating a chat session comprises initiating an Internet Protocol voice telephone call with an agent (paragraph [0036] describes an IP phone is used to initiate a communication to an agent).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Stine for utilizing an IP phone in a communication session. The teachings of Stine, when implemented in the Kannan, Lu and Koukoumidis system, will allow one of ordinary skill in the art to start a communication session between a user and an agent. One of ordinary skill in the art would be motivated to utilize the teachings of Stine in the Kannan, Lu and Koukoumidis system in order to offer a user the convenience of using a soft phone to conduct a communication with an agent.

As for claim 13, the combined system of Kannan, Lu and Koukoumidis teaches all the limitations set forth above except wherein initiating a chat session comprises initiating an Internet Protocol voice telephone call with an agent.
However, it is well known in the art, to initiate a communication to an agent using an IP phone, as evidenced by Stine.
Stine discloses wherein initiating a chat session comprises initiating an Internet Protocol voice telephone call with an agent (paragraph [0036] describes an IP phone is used to initiate a communication to an agent).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Stine for utilizing an IP phone in a communication session. The teachings of Stine, when implemented in the Kannan, Lu and Koukoumidis system, will allow one of ordinary skill in the art to start a communication session between a user and an agent. One of ordinary skill in the art would be motivated to utilize the teachings of Stine in the Kannan, Lu and Koukoumidis system in order to offer a user the convenience of using a soft phone to conduct a communication with an agent.

As for claim 20, the claim lists all the same elements of claim 13, but in a non-transitory computer readable medium storing instructions that when executed by one or more computing devices (Kannan: paragraph [0024] describes a non-volatile memory devices that store machine executable instructions executed by a processor), cause the one or more computing devices to perform operations to carry out the steps of rather than system form.  Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to claim 20.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sarangi et al. (US 2018/0025085) teach methods for responding to an online user query
Moussa et al. (US 2018/0173714) teach search results integrated with interactive conversation service interface
Song et al. (US 2019/0251125) teach method for providing recommendation query using search context.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459